Citation Nr: 1029610	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-18 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond March 10, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from August 11, 1986 to March 
9, 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
Veteran's claim for an extension of the delimiting date for 
Chapter 30 education benefits, beyond March 10, 2008.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran requests extension of the delimiting period of 
eligibility for Chapter 30 benefits.  The Veteran was discharged 
from service on March 9, 1998; thus, the period of eligibility 
for Chapter 30 benefits ended on March 10, 2008.  To warrant an 
extension of the period of eligibility, medical evidence must 
clearly show that, during the claimed period of disability, 
pursuit of a program of education was not medically feasible.  
38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

In his testimony and various statements in the claims folder, the 
Veteran asserts he was prevented from completing a program of 
education due to depression resulting from his divorce, and the 
impact it had on his family.  He claims his ex-wife 
was given sole custody of his children, but that he took them to 
all medical appointments.  He maintains he did not return to 
school so that he was able to spend more time with his children.  
He states his work schedule was incompatible with the school 
schedule.  He argues the circumstances led to severe depression 
that affected his concentration, but that he did not recognize 
his depressed state.  He reports his sole focus was on his 
children and dealing with mental health issues and the effects 
the divorce had on his children.  

The Veteran has submitted several letters from B. Decker, Ph.D., 
who suggests that 
the Veteran's symptoms consistent with dysthymic disorder and 
generalized anxiety disorder began during his difficult divorce 
and custody fight with his ex-wife, and that the symptoms were 
not adequately addressed at that time.  He concluded the Veteran 
was not able to take advantage of his Montgomery GI Bill benefits 
from 2001 to 2007 due to his depression being untreated.  

The record reflects that Dr. Decker treated the Veteran during 
2002, beginning in March 2002.  The clinical records from Dr. 
Decker during this relevant period have not been associated with 
the claims file.  Thus, on remand, a request for copies of the 
clinical records reflecting treatment during the period from 
March 2002 to March 2008 should be made. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the 
necessary authorization to obtain copies of 
Dr. Decker's clinical records for the 
Veteran's treatment during the period from 
March 2002 to March 2008.  If an 
appropriate response is received, the 
records should be requested and placed in 
the claims file.  If no records are 
available or the medical provider fails to 
respond, the Veteran should be notified 
accordingly. 

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


